SILVERMAN, Circuit Judge,
concurring in part and dissenting in part.
I agree with my colleagues that Counts 1, 2, 6 and 7 should be affirmed, but respectfully dissent from their conclusion that Counts 3, 4 and 5 should be reversed.
The majority gives a fanciful interpretation of what it means to leave blank Part II of the Form 5724, the portion of the form calling for the names, addresses, etc. of “Persons to Whom Winnings are Taxable.” I respectfully suggest that the only reasonable interpretation of leaving Part II blank, and then declaring under penalty of perjury that the signer has “correctly identified] each person entitled to any portion of this payment and any payments from identical wagers,” is that the signer is declaring that there are no such persons. In truth, there were such persons, and the government proved that the defendant knew that. Because the government proved that the defendant’s declarations in Counts 3, 4 and 5 were wilfully and knowingly false, I would affirm the district court as to all counts.